IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WILBUR ENSLEY, ef al.,
Plaintiffs,

Civil Action No. 3:17-CV-024-MHL
V.

CITY OF RICHMOND, et ai.,

Defendants.

STIPULATION OF DISMISSAL

Plaintiff Wilbur Ensley and all the Defendants in this Action, by counsel and pursuant to
Rule 41 of the Federal Rules of Civil Procedure, hereby agree and stipulate that this action is
hereby DISMISSED with prejudice. Each party agrees to bear its own costs and attorney’s fees.

Date: October 16, 2018

Respectfully submitted,

WILBUR ENSLEY,

By: /s/ Mark J. Krudys
Counsel

SO ORDERED

 

lO7/2018 _/s/
M. Hannah Lauck

United States District J udge

 

 

 
Mark J. Krudys (VSB# 30718)
THE KRUDYS LAW FIRM, PLC
SunTrust Center

919 E. Main Street, Suite 2020
Richmond, VA 23219

Phone: (804) 774-7950

Fax: (804) 381-4458

Email: mkrudys@krudys.com

John Frederick Preis (VSB# 45764)
7719 Rock Creek Road

Henrico, VA 23229

Phone: (804) 289-8682

Email: jpreis@richmond.edu

Amy L, Austin (VSB# 46579)

THE LAW OFFICE OF AMY L. AUSTIN, P.L.L.C.

101 Shockoe Slip, Suite M

Richmond, VA 23219

Phone: (804) 343-1900

Fax: (804) 343-1901

Email: amyaustinlawyer@gmail.com

Counsel for Plaintiffs Wilbur Ensley, Covey Andrews, Shamar Archer, and Jamar Gilliam

/s/ Richard Earl Hill, Jr.. Esq. (with permission

Richard Earl Hill, Jr., Esq.

Office of the Richmond City Attorney
900 East Broad Street, Room 400
Richmond, VA 23219
Richard.E.Hill@richmondgov.com
Counsel for Defendant City of Richmond

/s/ David P. Corrigan, Esq. (with permission)

David P. Corrigan, Esq.

Jeremy David Capps, Esq.

Harman, Claytor, Corrigan & Wellman
P.O, Box 70280

Richmond, Virginia 23255
dcorrigan@hcew.com; jcapps@hcew.com
Counsel for Defendant Jason Norton
/s/ Brian David Schmalzbach, Esq. (with permission

Brian David Schmalzbach, Esq.

Jonathan Paul Harmon, Esq.
MCGUIREWOODS LLP

Gateway Plaza

800 East Canal Street

Richmond, VA 23219
jharmon@mcguirewoods.com
bschmalzbach@mcguirewoods.com
Counsel for Defendant Bryan T. Norwood

/s/ Stephen Charles Piepgrass, Esq. (with permission

Stephen Charles Piepgrass, Esq.

Brooke Kelley Conkle, Esq.

Ashley L. Taylor, Jr., Esq.

TROUTMAN SANDERS LLP

1001 Haxall Point, P.O. Box 1122

Richmond, Virginia 23219

brooke.conkle@troutmansanders.com

stephen.piepgrass@troutmansanders.com

ashley.taylor@troutman.com

Counsel for Michael Alston, Brian Corrigan, Martin Harrison, and William Blackweil

/s/ Donald Cameron Beck, Jr., Esa. (with permission

Charles Walker Terry, Esq.

Donald Cameron Beck, Jr., Esq.

MCCANDLISH HOLTON

P.O. Box 796

Richmond, VA 23218

cbeck@lawmh.com

wterry@lawmh.com

Counsel for Defendants Christopher Gleason, Charles Sipple, and Roger Russell
